DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed 11/25/2020, is acknowledged. 
Claims 20-40 are pending in this action.  Claims 1-19 have been cancelled previously.  Claims 20, 23, 25-26, 31-33, 37 and 38 have been amended.  Claims 20-40 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

Priority
This application is a 371 of PCT/US2017/32406, filed May 12, 2017, which claims benefit of provisional U.S. Application No. 62/335,457, filed May 12, 2016.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
No information disclosure statement is associated with this submission.

Claim Objections
Claims 23, 32, 36 and 37 are objected to because of the following informalities:  
It is suggested that the limitation “biopolymer backbone dissolved in the solvent” as recited in claim 20 should be corrected to “biopolymer dissolved in the solvent” for clarity that entire polymer chain including side chains (e.g., tyramine) are dissolved in the solvent.  Similar is applied to claims 23, 32 and 37.  Clarification is required.  
As stated previously, claim 36 comprises a typographic error “wherein crosslinking agent hydrogen peroxide” that needs to be corrected to “wherein crosslinking agent is hydrogen peroxide”.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 20 recites the limitations “1.5 mol% of R is tyramine” and “a concentration of biopolymer backbone is 1-2 mol% of solvent” that is unclear.  In the present case, it is unclear if said tyramine amount is per chain of recited biopolymer (here as hyaluronic acid) OR per “a first hydrogel matrix”.  Further, it is noted that it is known in the field that hyaluronic acid may include up to 20,000 disaccharide monomers depending on the source (see Wikipedia, Snetkov cited herein).  Given that degree of 1.5 mol% of R is tyramine” specifies the structure of the claimed “biopolymer” and/or “hydrogel matrix”.  To this end, it is noted that the instant specification does not clarify said issue, and only “%” of tyramine is shown/discussed.  Similar is applied to claims 23, 33, 37.  Clarification is required.  
As stated previously, claim 20 recites the limitation “hydrogel matrix comprising a solvent” that is unclear.  The term “hydrogel” is understood in the field as a network of polymer chains in water as a dispersion medium (see Wikipedia).  Neither the claims nor specification teaches what solvent(s) should be used in the claimed composition/delivery vehicle.  Similar is applied to claims 23, 32 and 37.  Clarification is required.  
In response to applicant’s argument that “The law does not require that the specification describes each and every possible embodiment of the invention”, it is noted that in the present case, the recited limitation is unclear, because it does not correspond to the basic definition of “hydrogel” as accepted in the field.  Clarification is required.  
Claim 20 recites the limitation “concentration of the biopolymer backbone is from about 1 mol% to about 2 mol% of the solvent” that is unclear.  As stated previously, it is unclear if only the “the backbone” should be used in said calculations of mol% or entire polymer chain, i.e., including side chains.  Further, the term “about” is a relative term that renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similar is applied to claims 27, 33, 37, 38.  Clarification is required. 
In response to applicant’s argument that one skilled in the art would understand that “the term “about” means a little bit below 1 mol% and a little bit above 2 mol%”, it is noted that one skilled in the art would understand that the term “about” means a variation of the recited value within an identified range, e.g., (1 ± [Symbol font/0x44]) mol%.  Further, it is noted that the term “a little bit” is unclear and indefinite.  Neither the claims nor specification provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  
Claim 26 recites the limitation “the osmolality of the hydrogel is higher than physiological osmolality of the wound”.  In the present case, claim 26 discloses the inherent properties of the claimed hydrogel by comparing its osmolality with that of a variable (i.e., a wound).  Therefore, said claim is not sufficiently definite, because it refers to a variable.  MPEP 2173.05(b)(ll).  Given that there is no clear cut indication of the scope of the subject matter covered by the claim, one of ordinary skill in the art would not know from the claim terms what structures are encompassed by the claim.  MPEP 2173.05(g).  Similar is applied to claim 28-30, 34, 35, 39 and 40.  Clarification is required.   
In response to applicant’s argument that “one skilled in the art would be able to determine the osmolality of the wound”, it is noted that in the present case it is unclear how “the claimed property of a wound” delineate the structure of the claimed composition.  Clarification is required.  
Independent claim 32 recites the limitations “percentage of R1” and/or “percentage of R” that are unclear.  As stated previously, the recited relative amounts of R1 and/or R are not clearly delineated (e.g., mole%, wt%, etc.), and one of ordinary 
Claims 21-22, 24-25, 27, 31 and 36 are rejected as being dependent on rejected independent claims 20, 32 and 37 and failing to cure their defects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-40 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2012/0100103 (cited in IDS; hereinafter referred to as Park) in view of Muratoglu et al. US 2008/0274161 (hereinafter referred to as Muratoglu), and further in view of Hahn et al., WO 2011/037349A2 (cited previously; hereinafter referred to as Hahn) and Kurisawa et al., US 2010/0074956 (cited previously; hereinafter referred to as Kurisawa).
Park teaches hydrogel matrix for use as a drug delivery scaffold (Abstract; Para. 0001, 0041, 0051), wherein said hydrogel comprises homo- and/or heterogeneous polymers that are bonded to each other by a dehydrogenation reaction taking place between phenol or aniline moieties thereof on adjacent polymers, wherein the polymer backbone is grafted with the phenol or aniline moieties using a linker (Formulas 1-3; Para. 0017).  Park specifically teaches that said hydrogel matrix may include:
biopolymer(s) containing carboxyl groups (e.g., hyaluronic acid, gelatin, etc.; 0031, 0047), wherein some carboxyl groups are substituted with a tyramine molecule (Para. 0022-0032 as applied to Claims 20, 32, 37); 
(ii) the enzyme/horseradish peroxidase (Para. 0021, 0049 as applied to Claims 25 and 36); 
(iii) the cross-linking agent/hydrogen peroxide (Para. 0021, 0050 as applied to Claims 25 and 36).
Park teaches that one can use said hydrogels for delivering such target molecules as peptide/protein drugs, anti-bacterial agents, anti-cancer agents, anti-inflammatory agents, etc. and/or combination thereof (Para. 0041-0048).  Park teaches that said hydrogel as a drug delivery system can be customized in terms of physico-chemical properties including gelation time, gel stability, mechanical strength, and water content by controlling the concentration of horseradish peroxidase and hydrogen peroxide (Para. 0035).
Park does not teach the drug is delivered in a second hydrogel matrix dispersed though the first hydrogel matrix (Claim 23, 32 and 37).
Muratoglu teaches hydrogel containing compositions comprising hydrogel particles comprising a drug that are dispersed in a hydrogel matrix, and wherein said hydrogel particles and/or hydrogel matrix can be cross-linked, and said compositions can be implanted, injected or administered to a subject in need, e.g., for healing a wound (Claims 15, 19; Figs. 8-14; Abstract; Para. 0002, 0031, 0035, 0109-0111). 
Muratoglu teaches the use of polysaccharides as a gellant for making said hydrogel particles/matrices (Claims 31, 34; Para. 0046, 0049, 0081, 0088).
chemically cross-linked for providing desired mechanical properties of the compositions (Para. 0039-0041, 0076, 0082), and said hydrogel composition can be used to fill out cavities or as a load-bearing surfaces (Para. 0032).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include hydrogel particles comprising a drug as taught by Muratoglu into the hydrogel matrix as taught by Park.  One would do so with expectation of beneficial results, because Muratoglu teaches that said approach allows fabricating hydrogel compositions with a variety of desired properties, minimizing the amount of fluid gel to be administered into a body cavity, making a load-bearing surface over treated location.
Park also does not specifically teach the degree of substitution of COOH groups by tyramine (Claims 20, 23, 32 and 37)
Hahn teaches that for drug delivery systems comprising hyaluronic acid (HA) derivative(s) the regulation of the substitution ratio of carboxyl group in HA derivative(s), e.g., with tyramine can be used for controlling (i) target specific (5-45 mole% of COOH are substituted) and/or (ii) target non-specific (45-100 mole% of COOH are substituted) long-acting properties of said drug delivery systems (Abstract; Pages 2, 5-6).
Kurisawa teaches the formation of a hydrogel from a mixture comprising hydrogen peroxide, horseradish peroxidase, and a polymer comprising a cross-linkable group (Abstract), e.g., a conjugates of HA (used in preparation as sodium hyaluronate; Para. 0109) and tyramine (Abstract; Para. 0004, 0007).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to control the degree of COOH substitution in 
With regards to the concentrations of biopolymers as instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding the properties of hydrogel when applied to a wound, it is noted that since cited prior art teaches formulations comprising the same components, it is expected that the same beneficial properties and effects would also be provided.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
anesthetic/bupivacaine.  
US 6,372,494 – teaches cross-linkable polysaccharide hydrogels (e.g., from HA) that may include analgesics and used for wound healing.  
US 2011/0166417 – teaches cross-linkable polysaccharide hydrogels (e.g., from HA) that may include analgesics and used for wound healing.
F. Lee et al. – teaches an injectable hyaluronic acid–tyramine (HA-Tyr) hydrogel system for protein delivery, wherein HA-Tyr conjugates have 6 tyramine molecules per 100 repeating units of HA.  
US 2009/0252700 – teaches HA-Tyr hydrogels, wherein the vast majority (i.e., at least 60, 70, 80, 90, or 95%) of the HA molecule remains chemically unaltered, and therefore biologically functional. 

Response to Arguments
Applicant's arguments, filed 11/25/2020, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional Examiner’s comments are set forth next.
In response to applicant's argument that the cited references fail to show certain features of applicant’s invention, i.e., hydrogel compositions that have the unexpected property of swelling upon implantation into the wound of the subject and absorbing fluid from the wound, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that cited prior art does not teach the presence of 1.5 mol% of tyramine.  First, it is noted that said amounts need to be clarified, e.g., per chain, per hydrogel matrix, per solution (see above).  Second, Park teaches modification of hyaluronic acid, dextran, gelatin, alginate, etc. that may include 1.7, 2.9, 9 tyramine groups per 100 repeat units of biopolymer in preparation of injectable hydrogels formed in situ as well as effect of phenolic groups (i.e., tyramine) on gelation time and/or stability (Para. 0008; see Sakai et al., Motoichi Kurisawa et al. and references cited therein), identifying thereby the amount of tyramine as a result effective variable.  Hahn teaches that controlling amount of tyramine in drug delivery systems comprising hyaluronic acid can be used for controlling (i) target specific (5-45 mole%) and/or (ii) target non-specific (45-100 mole%) long-acting properties of said drug delivery systems.  Therefore, it is the examiner’s position that one of ordinary skill in the art at would have recognized the concentrations/amounts of tyramine as result-effective variables that determine the composition’s efficacy, physical and/or functional properties.  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  MPEP § 2144.05 (II)
In response to applicant’s arguments regarding the hydrogel properties/behavior in a wound, it is noted that cited prior art teaches formulations comprising the same components, therefore, it is expected that the same beneficial properties and effects would also be provided.  Further, it is noted that a recitation of the intended use of the claimed invention (i.e., implantation into a wound) must result in a structural difference between the claimed invention/product and the prior art product in order to patentably distinguish the claimed invention/product from the prior art product.  If the prior art In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615